Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered June 21, 2004. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*1277Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [4]). Defendant contends that County Court erred in refusing to suppress his statements because the police investigator to whom he made the statements had an initial conversation with defendant to “establish a general rapport” before advising him of his Miranda rights. Defendant failed to preserve that contention for our review (see People v Zeito, 302 AD2d 923 [2003], lv denied 99 NY2d 634 [2003]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Defendant further contends that, if this Court reverses the judgment of conviction in his other appeal pending before us (People v Monroe, 39 AD3d 1279 [2007]), then this judgment of conviction also should be reversed (see People v Pichardo, 1 NY3d 126, 129 [2003]). Because we are affirming that judgment (Monroe, 39 AD3d 1279 [2007]), there is no need to reverse this judgment of conviction. Present—Martoche, J.P., Smith, Centra, Lunn and Peradotto, JJ.